             Entered on Docket January 3, 2019
                                                       Below is the Order of the Court.


 1                                                     _______________________________
                                                       Marc Barreca
 2                                                     U.S. Bankruptcy Judge
                                                       (Dated as of Entered on Docket date above)
 3

 4

 5

 6
     ________________________________________________________________
                   IN THE UNITED STATES BANKRUPTCY COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   In re
10
     Christine Tavares,                                     Bankruptcy Case No. 16-14901-MLB
11
           Debtor.
12   ______________________________________
13   Christine Tavares,
14             Plaintiff,
                                                            Adversary Case No. 18-01002-MLB
15   -vs.-
                                                            ORDER ON DEFENDANT’S
16   Alabama Housing Finance Authority, a foreign           AMENDED MOTION TO DISSOLVE
     public corporation doing business in                   INJUNCTION AND FOR
17   Washington as ServiSolutions,                          DISBURSEMENT OF FUNDS

18             Defendant.
19

20             This matter came before the Court on Defendant Alabama Housing Finance Authority’s
21   (“Defendant”) Amended Motion to Dissolve Injunction and For Disbursement of Funds on
22   Deposit with the Clerk of Court. (Dkt. No. 89).
23             On November 7, 2018, the Court entered an Order (Dkt. No. 83) granting the Defendant’s
24   Motion to Dismiss Plaintiff Christine Tavares’ (“Plaintiff”) Second Amended Complaint. As a
25   result of the Court’s Order, the Plaintiff’s Second Amended Complaint was dismissed with
26
     ORDER ON DEFENDANT’S AMENDED MOTION TO DISSOLVE
     INJUNCTION AND FOR DISBURSEMENT OF FUNDS - 1




      Case 18-01002-MLB           Doc 93    Filed 01/03/19      Ent. 01/03/19 11:47:46              Pg. 1 of 3
 1   prejudice, without leave to amend. However, the Order expressly retained jurisdiction over the

 2   Plaintiff’s Adversary Proceeding for the limited purposes of addressing whether to dissolve the

 3   temporary restraining order enjoining a foreclosure sale of the underlying property as well as the

 4   distribution of the funds on deposit with the Clerk of Court, U.S. District Court for the Western

 5   District of Washington (Seattle).

 6          Thereafter, the Plaintiff filed a Motion for Reconsideration. (Dkt. No. 86). After having

 7   considered the Motion for Reconsideration, the relevant pleadings, the applicable legal authority

 8   as well as Federal Rule of Bankruptcy Procedure 9023, Federal Rule of Civil Procedure 59(e),

 9   Local Bankruptcy Rule for the Western District of Washington 9013-1(h), and Local Civil Rule

10   for the U.S. District Court for the Western District of Washington 7(h), on December 21, 2108,

11   the Court entered an Order DENYING the Plaintiff’s Motion for Reconsideration.

12          Due to the lack of a filing in opposition to the Defendant’s Amended Motion to Dissolve

13   Injunction and For Disbursement of Funds on Deposit with the Clerk of Court (the “Motion”)

14   (Dkt. No. 89) and having considered the relevant pleadings, the applicable legal authority, and

15   being fully advised for these reasons, the Court GRANTS the Motion. Accordingly, it is hereby

16   ORDERED:

17          (1) That the injunction previously entered dissolved ipso facto upon the entry of the final

18              judgment in the Adversary Proceeding (Dkt. No. 83),
19          (2) The Clerk of Court, in accordance with Local Civil Rule 67(b), is authorized and

20              directed to draw a check on the funds deposited in the registry of the Court in the

21              principal amount of $29,934.58, plus all accrued interest, minus any statutory fees,

22              payable to ServiSolutions and is to mail the check to ServiSolutions, and

23          (3) The Defendant is directed to provide the Clerk of Court with the following

24              information regarding the disbursement recipient, ServiSolutions: the address for the

25              mailing of the check and its Tax Identification Number.

26
     ORDER ON DEFENDANT’S AMENDED MOTION TO DISSOLVE
     INJUNCTION AND FOR DISBURSEMENT OF FUNDS - 2




      Case 18-01002-MLB         Doc 93     Filed 01/03/19     Ent. 01/03/19 11:47:46        Pg. 2 of 3
 1

 2                                  /// End of Order ///

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
     ORDER ON DEFENDANT’S AMENDED MOTION TO DISSOLVE
     INJUNCTION AND FOR DISBURSEMENT OF FUNDS - 3




      Case 18-01002-MLB   Doc 93   Filed 01/03/19     Ent. 01/03/19 11:47:46   Pg. 3 of 3
